      Case 2:21-cv-00620-JAM-DB Document 14 Filed 08/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8               UNITED STATES DISTRICT COURT OF CALIFORNIA
 9                                   EASTERN DISTRICT
10

11   MACIE PACHEACO,                        Case No.: 2:21-cv-00620-JAM-DB
                                            (San Joaquin Superior Court Case No.:
12                      Plaintiff,          STK-CV-UPI-2020-0010524)
13   v.                                     [Assigned to Hon. John A. Mendez, U.S.
                                            District Judge]
14   FAMILY DOLLAR, INC.,
     DOES 1 to 30,                          ORDER ON FURTHER JOINT
15                                          STATUS REPORT RE SETTLEMENT
                        Defendants.
16
                                            Complaint Filed: December 15, 2020
17

18         GOOD CAUSE APPEARING, and the parties hereto having stipulated, it is
19   hereby ORDERED that the parties shall file dispositional documents no later than
20   October 8, 2021.
21         IT IS SO ORDERED,
22

23

24   DATED: August 10, 2021            /s/ John A. Mendez
                                       THE HONORABLE JOHN A. MENDEZ
25
                                       UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                              -1-
           ORDER ON FURTHER JOINT STATUS REPORT RE SETTLEMENT
                                                                 Pacheaco v. Family Dollar, Inc.
                                                               Case No.: 2:21-cv-00620-JAM-DB
